 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MELVIN BROWN, II, an individual,                        Case No.: 3:17-cv-00600-H-WVG
11                                          Plaintiff,
                                                             ORDER DENYING DEFENDANT
12   v.                                                      SMITH’S MOTION FOR SUMMARY
                                                             JUDGMENT
13   CITY OF SAN DIEGO; et al.,
14                                      Defendants.          [Doc. No. 33]
15
16
17          On September 7, 2018, Defendant George Smith (“Defendant Smith”) filed a
18   motion for summary judgment. (Doc. No. 33.) Plaintiff Melvin Brown, II (“Plaintiff”)
19   filed his opposition on October 1, 2018. (Doc. No. 42.) Defendant Smith filed his reply
20   on October 5, 2018. (Doc. No. 43.) The Court held a hearing on October 29, 2018. Seetal
21   Tejura appeared for Defendant Smith, and Douglas Gilliland appeared for Plaintiff. For
22   the reasons below, the Court denies Defendant Smith’s motion for summary judgment.
23                                               BACKGROUND
24          In the present action, Plaintiff alleges a claim against Defendant Smith under
25   42 U.S.C. § 1983 for excessive force in violation of the Fourth Amendment. 1 (Doc. No. 1
26   ¶¶ 29–32.) On November 24, 2016, Plaintiff had an argument with his girlfriend,
27
     1
28    On September 5, 2017, the Court granted the parties’ joint motion to dismiss all Defendants and claims
     except for Plaintiff’s § 1983 claim against Defendant Smith. (Doc. No. 17.)

                                                         1
                                                                                        3:17-cv-00600-H-WVG
 1   Georgina Flores (“Flores”), during which both individuals threw a plastic cereal bowl at
 2   each other and Plaintiff broke a plate. (Doc. No. 42-3, Plaintiff Decl. ¶ 2.) Plaintiff then
 3   left Flores’s apartment with a bag containing personal belongings. (Id.) Flores called San
 4   Diego Police Department (“SDPD”), and SDPD dispatched Defendant Smith, Officer
 5   Cassandra Heil, and Officer Radford Pajita (collectively, “the Officers”) “for a report of
 6   domestic violence where the victim’s boyfriend was breaking things in the apartment.”
 7   (Doc. Nos. 33-8; 33-4, Smith Decl. ¶ 8; 33-5, Pajita Decl. ¶ 7.) Each Officer was wearing
 8   a body-worn camera, of which Defendant Smith has submitted the video recordings in
 9   support of his motion for summary judgment. (Doc. Nos. 37, Smith body-worn camera
10   (“BWC”); 37-1, Pajita BWC; 37-2, Heil BWC.) 2 Upon arriving, the Officers entered the
11   apartment and Defendant Smith locked the door to prevent Plaintiff from returning
12   unannounced. (Smith Decl. ¶ 10.) Flores stated to the Officers that Plaintiff “went crazy,”
13   “assaulted” her and “threatened” her. (Heil BWC at 1:15–1:31.) 3 When asked whether
14   Plaintiff “put his hands” on her, Flores said: “He did. He threw that bowl at me. Threw
15   me on the bed. He’s hit me before.” (Heil BWC at 1:54–2:04.) She then provided the
16   Officers with a description of Plaintiff and stated that she did not know whether Plaintiff
17   had any weapons with him. (Pajita BWC at 2:38–2:55.)
18          From nearby, Plaintiff saw the police cars arrive and returned to the apartment.
19   (Plaintiff Decl. ¶ 2.) Plaintiff knocked on the door, and Defendant Smith answered,
20   noticing that Plaintiff matched the description provided by Flores. (Smith BWC at 6:30–
21   6:40; Smith Decl. ¶ 11.) When Plaintiff tried to enter the apartment, Defendant Smith
22   said “well, hi” and told Plaintiff to “step on out,” to which Plaintiff replied “for what?”
23   and Defendant Smith said “because I told you.” (Smith BWC at 6:40–6:44.) Plaintiff then
24   said “man, fuck you” and removed his bag from his shoulder while continuing to push
25
26   2
       The authenticity of the body-worn camera video recordings has not been challenged by Plaintiff.
     Further, Defendant Smith has submitted the declaration of Officer Stephen Thorn to support the
27   authenticity of the videos. (Doc. No. 33-7.)
     3
28     Time stamps refer to the time in the media player, not the time provided in the upper right-hand corner
     of the videos.

                                                         2
                                                                                          3:17-cv-00600-H-WVG
 1   forward in the doorway, yelling “really?” three times past the Officers towards Flores.
 2   (Id. at 6:44–6:49.) Meanwhile, Defendant Smith placed an open hand on Plaintiff’s chest
 3   and asked him twice to step into the hallway. (Id.)
 4         Once Plaintiff backed into the hallway, Defendant Smith moved to Plaintiff’s right,
 5   and Officer Pajita blocked Plaintiff from the apartment doorway. (Id. at 6:50.) Defendant
 6   Smith instructed Plaintiff to drop his bag and put his hands behind his back. (Id. at 6:49–
 7   6:51.) Defendant Smith reached for Plaintiff’s right wrist, to which Plaintiff asked “what
 8   the fuck are you going to do?” (Pajita BWC at 3:09–3:11.) Officer Pajita then instructed
 9   Plaintiff to drop the bag while attempting to grab Plaintiff’s left arm. (Id. at 3:11.)
10   Plaintiff pulled his right arm away from Defendant Smith and towards Officer Pajita. (Id.
11   at 3:11–3:12; Doc. No. 37-7 (still frames of Pajita BWC).) Defendant Smith believed that
12   Plaintiff was going to hit Officer Pajita. (Smith Decl. ¶ 13.) Officer Pajita pushed
13   Plaintiff back against the hallway wall. (Smith BWC at 6:51–6:53.)
14         As Plaintiff and Officer Pajita struggled, Defendant Smith drew his expandable
15   baton and struck Plaintiff on his right arm and leg while yelling “get down on the ground,
16   put your hands behind your back.” (Heil BWC at 3:16–3:26.) Defendant Smith struck
17   Plaintiff a total of eight times, during which he repeatedly instructed Plaintiff to “get
18   down.” (Id.) The first two strikes occurred while Plaintiff was still standing, and for the
19   remaining strikes Plaintiff was between crouching and laying on the ground. (Id.) During
20   the final two strikes, Plaintiff shouted “alright” three times. (Id. at 3:24–3:26.) Once
21   secured on the ground, Plaintiff yelled “fuck, my head’s busted open.” (Smith BWC at
22   7:04–7:06.) One strike had hit Plaintiff on the head and caused him to bleed. (Id. at 7:35–
23   7:38; Smith Decl. ¶¶ 14–15.)
24         After Plaintiff was secured with handcuffs, paramedics were called to the scene.
25   (Smith Decl. ¶ 15.) Plaintiff continued to yell profanities while Officer Pajita searched
26   him. (Smith BWC at 8:00–11:25.) Paramedics then arrived and treated Plaintiff. (Id. at
27   16:55–21:24.) The Officers and paramedics struggled with Plaintiff until he was strapped
28   into the paramedics’ chair. (Id. at 21:24–29:20.) Defendant Smith has also submitted in

                                                  3
                                                                              3:17-cv-00600-H-WVG
 1   support of his motion for summary judgment video from the body-worn camera of
 2   Officer Eric Skyhar, who interviewed Plaintiff in the hospital following the incident.
 3   (Doc. No. 37-3, Skyhar BWC.) During the interview, when asked about the
 4   confrontation, Plaintiff said that he was “protecting [him]self” because he “did not want
 5   to be touched.” (Id. at 7:07–7:13.)
 6         On March 24, 2017, Plaintiff filed this suit against Defendant Smith, the City of
 7   San Diego, Officer Pajita, and Officer Heil asserting claims for excessive force, false
 8   arrest, deliberate fabrication of evidence, malicious prosecution, Monell liability, assault,
 9   battery, intentional infliction of emotional distress, and false arrest. (Doc. No. 1.) On
10   September 5, 2017, the Court granted the parties’ joint motion to dismiss with prejudice
11   Defendants City of San Diego, Officer Pajita, and Officer Heil, and all claims except
12   Plaintiff’s first cause of action. (Doc. No. 17.) Accordingly, Plaintiff’s only remaining
13   claim is under § 1983 for excessive force against Defendant Smith. (Doc. No. 1 ¶¶ 29–
14   32.) On September 11, 2017, the Court denied Defendant Smith’s motion for judgment
15   on the pleadings, stating that the issues in this case would be better addressed on
16   summary judgment when the record would be more fully developed. (Doc. No. 20 at 4.)
17                                            DISCUSSION
18   I.    LEGAL STANDARDS
19         Summary judgment is appropriate under Federal Rule of Civil Procedure 56 if the
20   moving party demonstrates that there is no genuine issue of material fact and that it is
21   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,
22   477 U.S. 317, 322 (1986). A fact is material when, under the governing substantive law,
23   it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
24   248 (1986); Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618
25   F.3d 1025, 1031 (9th Cir. 2010). “A genuine issue of material fact exists when the
26   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
27   Fortune Dynamic, 618 F.3d at 1031 (internal quotation marks and citations omitted);
28   accord Anderson, 477 U.S. at 248. “Disputes over irrelevant or unnecessary facts will not

                                                   4
                                                                                3:17-cv-00600-H-WVG
 1   preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
 2   Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
 3         A party seeking summary judgment always bears the initial burden of establishing
 4   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
 5   party can satisfy this burden in two ways: (1) by presenting evidence that negates an
 6   essential element of the nonmoving party’s case; or (2) by demonstrating that the
 7   nonmoving party failed to establish an essential element of the nonmoving party’s case
 8   that the nonmoving party bears the burden of proving at trial. Id. at 322–23; Jones v.
 9   Williams, 791 F.3d 1023, 1030 (9th Cir. 2015). Once the moving party establishes the
10   absence of a genuine issue of material fact, the burden shifts to the nonmoving party to
11   “set forth, by affidavit or as otherwise provided in Rule 56, ‘specific facts showing that
12   there is a genuine issue for trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting former Fed.
13   R. Civ. P. 56(e)); accord Horphag Research Ltd. v. Garcia, 475 F.3d 1029, 1035 (9th Cir.
14   2007). To carry this burden, the non-moving party “may not rest upon mere allegation or
15   denials of his pleadings.” Anderson, 477 U.S. at 256; see also Behrens v. Pelletier, 516
16   U.S. 299, 309 (1996) (“On summary judgment, . . . the plaintiff can no longer rest on the
17   pleadings.”). Rather, the nonmoving party “must present affirmative evidence . . . from
18   which a jury might return a verdict in his favor.” Anderson, 477 U.S. at 256. Questions of
19   law are well-suited to disposition via summary judgment. See, e.g., Pulte Home Corp. v.
20   Am. Safety Indem. Co., 264 F. Supp. 3d 1073, 1077 (S.D. Cal. 2017).
21         When ruling on a summary judgment motion, the Court must view the facts and
22   draw all reasonable inferences in the light most favorable to the non-moving party. Scott
23   v. Harris, 550 U.S. 372, 378 (2007). A court should not weigh the evidence or make
24   credibility determinations. See Anderson, 477 U.S. at 255. “The evidence of the non-
25   movant is to be believed.” Id. Further, the Court may consider other materials in the
26   record not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P.
27   56(c)(3); Simmons v. Navajo Cnty., 609 F.3d 1011, 1017 (9th Cir. 2010).
28   ///

                                                  5
                                                                               3:17-cv-00600-H-WVG
 1   II.   ANALYSIS
 2         Plaintiff claims that Defendant Smith violated his Fourth Amendment rights by
 3   using excessive force in the course of arrest. (Doc. No. 1 ¶¶ 29–32.) In the present motion
 4   for summary judgment, Defendant Smith argues that he is shielded from liability by
 5   qualified immunity. (Doc. No. 33-1 at 10.) Defendant Smith argues that: (1) he did not
 6   violate Plaintiff’s rights because his actions were objectively reasonable given the
 7   circumstances; and (2) even if his actions were constitutionally unreasonable, qualified
 8   immunity still applies because Plaintiff’s right at issue was not clearly established at the
 9   time. (Id. at 11–21.) Defendant Smith also argues that punitive damages are not available
10   to Plaintiff. (Id. at 25–26.) In opposition, Plaintiff argues that: (1) Defendant’s conduct
11   was unreasonable because the intrusion on Plaintiff’s rights outweighs the government’s
12   interest in this instance; and (2) it was clearly established that use of excessive force
13   would violate his rights. (Doc. No. 42 at 9–20.) Plaintiff also argues that punitive
14   damages are available because a jury could find that Defendant Smith acted with reckless
15   indifference towards Plaintiff’s rights. (Id. at 20–21.) The Court acknowledges that police
16   are “often forced to make split-second judgments—in circumstances that are tense,
17   uncertain, and rapidly evolving—about the amount of force that is necessary in a
18   particular situation.” Graham v. Connor, 490 U.S. 386, 397 (1989). This is particularly
19   true when officers are responding to domestic violence situations, which are often
20   dangerous due to their volatility. Mattos v. Agarano, 661 F.3d 433, 450 (9th Cir. 2011).
21   However, here, the Court concludes that triable issues of material fact remain and denies
22   summary judgment.
23         “Every person who, under color of any statute, ordinance, regulation, custom, or
24   usage, of any State . . . subjects, or causes to be subjected, any citizen of the United States
25   . . . to the deprivation of any rights, privileges, or immunities secured by the Constitution
26   and laws, shall be liable to the party injured in an action at law . . . .” 42 U.S.C. § 1983.
27   “Qualified immunity attaches when an official’s conduct does not violate clearly
28   established statutory or constitutional rights of which a reasonable person would have

                                                    6
                                                                                 3:17-cv-00600-H-WVG
 1   known.” Kisela v. Hughes, 138 S.Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137
 2   S.Ct. 548, 551 (2017)). Qualified immunity protects a governmental official from suit
 3   “regardless of whether the government official’s error is a mistake of law, a mistake of
 4   fact, or a mistake based on mixed questions of law and fact.” Pearson v. Callahan, 555
 5   U.S. 223, 231 (2009) (quoting Groh v. Ramirez, 540 U.S. 551, 567 (2004)). “Because the
 6   excessive force inquiry nearly always requires a jury to sift through disputed factual
 7   contentions, and to draw inferences therefrom, [the Ninth Circuit has] held on many
 8   occasions that summary judgment or judgment as a matter of law in excessive force cases
 9   should be granted sparingly.” Avina v. United States, 681 F.3d 1127, 1130 (9th Cir.
10   2012) (quoting Glenn v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011)).
11          “In resolving questions of qualified immunity at summary judgment, courts
12   engage in a two-pronged inquiry. The first asks whether the facts, taken in the light most
13   favorable to the party asserting the injury, show the officer’s conduct violated a federal
14   right.” Tolan v. Cotton, 134 S.Ct. 1861, 1865 (2014) (internal quotation marks and
15   alteration notations omitted). “The second prong of the qualified-immunity analysis asks
16   whether the right in question was clearly established at the time of the violation.” Id. at
17   1866 (internal quotation marks omitted). When a court analyzes the two prongs of the
18   qualified immunity doctrine, “if the answer to either is ‘no,’ then the officers cannot be
19   held liable for damages.” Glenn, 673 F.3d at 870 (citing Pearson, 555 U.S. at 236). When
20   considering these two prongs, “courts may not resolve genuine disputes of fact in favor of
21   the party seeking summary judgment.” Tolan, 134 S.Ct. at 1866.
22         A.     Whether Plaintiff’s Constitutional Rights Were Violated
23         Defendant Smith argues that the force he used was reasonable as a matter of law
24   because Plaintiff was assaultive, Officer Pajita’s safety was at stake, Plaintiff struggled
25   with the Officers while ignoring their commands, and Defendant Smith made efforts to
26   temper the situation prior to resorting to a use of force. (Doc. No. 33-1 at 17–24.) In
27   response, Plaintiff argues that the nature of Defendant Smith’s intrusion on Plaintiff’s
28   rights outweighs the governmental interests or alternatively, that triable issues of material

                                                   7
                                                                                3:17-cv-00600-H-WVG
 1   fact remain on the question of reasonableness. (Doc. No. 42 at 9–18.) The Court
 2   concludes that triable issues of fact remain on the question of reasonableness.
 3         “Objectively unreasonable uses of force violate the Fourth Amendment’s guarantee
 4   against unreasonable seizures.” Lowry v. City of San Diego, 818 F.3d 840, 847 (9th Cir.
 5   2016). The reasonableness of a use of force is determined based on whether the
 6   defendant’s actions were “objectively reasonable” in light of all facts and circumstances.
 7   Graham, 490 U.S. at 397. “The operative question in excessive force cases is whether the
 8   totality of the circumstances justifies a particular sort of search or seizure.” Cty. of Los
 9   Angeles, Calif. v. Mendez, 137 S.Ct. 1539, 1546 (2017) (quoting Tennessee v. Garner,
10   471 U.S. 1, 8–9 (1985)). The reasonableness of a use of force “must be judged from the
11   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of
12   hindsight.” Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001) (quoting
13   Graham, 490 U.S. at 396). “Determining whether the force used to effect a particular
14   seizure is reasonable under the Fourth Amendment requires a careful balancing of the
15   nature and quality of the intrusion on the individual’s Fourth Amendment interests
16   against the countervailing governmental interests at stake.” Graham, 490 U.S. at 396
17   (internal quotation marks omitted). The Ninth Circuit has “held repeatedly that the
18   reasonableness of force used is ordinarily a question of fact for the jury.” Liston v. Cty.
19   of Riverside, 120 F.3d 965, 976 n.10 (9th Cir. 1997).
20                1.    Gravity of Intrusion on Plaintiff’s Rights
21         “[T]he gravity of the particular intrusion on Fourth Amendment interests” is
22   evaluated by assessing “the type and amount of force inflicted.” Miller v. Clark Cty., 340
23   F.3d 959, 964 (9th Cir. 2003). Here, the body-worn camera video recordings show that
24   Defendant Smith struck Plaintiff with his baton eight times. (Heil BWC at 3:16–3:26.)
25   One blow hit Plaintiff on the head. (Smith Decl. ¶ 14.) Looking to the type of force, use
26   of a baton is a form of force “capable of inflicting significant pain and causing serious
27   injury.” Young v. Cty. of Los Angeles, 655 F.3d 1156, 1161–62 (9th Cir. 2011).
28   Therefore, it is “regarded as ‘intermediate force’ that, while less severe than deadly force,

                                                   8
                                                                                3:17-cv-00600-H-WVG
 1   nonetheless present a significant intrusion upon an individual’s liberty interests.” Id.
 2   (citing Smith v. City of Hemet, 394 F.3d 689, 701–02 (9th Cir. 2005); United States v.
 3   Mohr, 318 F.3d 613, 623 (4th Cir. 2003)). Courts have recognized that baton strikes to an
 4   individual’s head can amount to deadly force. See id. (citing Thompson v. City of
 5   Chicago, 472 F.3d 444, 451 & nn. 18–19 (7th Cir. 2006)). Consistent with this, SDPD
 6   Procedure prohibits officers from directing intentional strikes with an impact weapon “at
 7   the head, face or throat of the subject unless the subject’s actions and behavior pose an
 8   imminent threat of death or serious bodily injury to the officer or others.” (Doc. No. 33-9
 9   at 4.) Here, there are factual disputes as to whether Defendant Smith intentionally or
10   accidentally hit Plaintiff’s head, and whether Plaintiff’s actions amounted to imminent
11   threat of serious bodily injury to Officer Pajita. (Smith Decl. ¶ 14; Doc. Nos. 33-1 at 22;
12   42-1 ¶ 46.)
13         When analyzing the amount of force, a court considers “the severity of injuries in
14   evaluating the amount of force used.” Felarca v. Birgeneau, 891 F.3d 809, 817 (9th Cir.
15   2018) (citing Santos v. Gates, 287 F.3d 846, 855 (9th Cir. 2002)). Injuries are expected
16   from a forceful use of baton blows. Id. (citing Young, 655 F.3d at 1162) (emphasizing the
17   difference in severity of blows by a baton when compared with poking by a baton). Here,
18   Plaintiff suffered bleeding from his head while at the scene. (Smith BWC at 7:35–7:38;
19   Smith Decl. ¶¶ 14–15.) Plaintiff was examined at University of California, San Diego
20   Medical Center, where it was found that he sustained a one-inch laceration on the back of
21   his head, for which he received seven stitches. (Doc. No. 33-13 at 3, 11.) Plaintiff also
22   sustained a half-inch laceration to his right shin. (Doc. No. 33-12 at 4.) Considering the
23   type and amount of force used here, Defendant Smith’s use of force against Plaintiff “is a
24   sufficiently serious intrusion upon liberty that must be justified with commensurately
25   serious state interest.” Young, 655 F.3d at 1162–63.
26                 2.   Government Interests at Stake
27         “[T]he importance of the government interests at stake” is evaluated according to
28   “(1) the severity of the crime at issue, (2) whether the suspect posed an immediate threat

                                                  9
                                                                              3:17-cv-00600-H-WVG
 1   to the safety of the officers or others, and (3) whether the suspect was actively resisting
 2   arrest or attempting to evade arrest by flight.” Miller, 340 F.3d at 964 (citing Graham,
 3   490 U.S. at 396). Additionally, “[i]n evaluating objective reasonableness, [a court] often
 4   must look beyond Graham’s enumerated factors and consider other elements relevant to
 5   the totality of the circumstances.” Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1092 (9th
 6   Cir. 2013).
 7         First, the Court will look to the severity of the crime at issue. “The government has
 8   an undeniable legitimate interest in apprehending criminal suspects[.]” Id. (citing United
 9   States v. Hensley, 469 U.S. 221, 229 (1985)). There is a dispute between the parties
10   regarding what the crime at issue can be categorized as. Plaintiff asserts that crime
11   involved was a 415DV. (Doc. No. 42 at 11.) When the Officers were called to the scene,
12   the dispatch was for a 415DV, which under California Penal Code § 415 consists of
13   misdemeanor disturbing the peace, punishable by fine and up to 90 days jail time. (Doc.
14   No. 33-8 at 2.) However, the dispatcher also indicated that the call was for domestic
15   violence. (Id.) Defendant Smith characterizes this as a violation of California Penal Code
16   §§ 243, 245(a)(1), a felony punishable by fine or up to one year jail time. (Doc. No. 43-2
17   at 2.) The Ninth Circuit has repeatedly emphasized “that the volatility of situations
18   involving domestic violence makes them particularly dangerous” for officers and the
19   public. Mattos, 661 F.3d at 450 (quoting United States v. Martinez, 406 F.3d 1160, 1164
20   (9th Cir. 2005)) (internal quotation marks omitted). From both the initial dispatch and
21   Flores’s description of the preceding events, the Officers knew that this was domestic
22   dispute involving minor violence. (Doc. No. 42 at 11; Heil BWC at 1:15–2:00.)
23         Second, “the most important factor under Graham is whether the suspect posed an
24   immediate threat to the safety of the officers or others[.]” C.V. by & through Villegas v.
25   City of Anaheim, 823 F.3d 1252, 1255 (9th Cir. 2016) (quoting George v. Morris, 736
26   F.3d 829, 838 (9th Cir. 2013)) (internal quotation marks omitted). Defendant Smith
27   alleges that Plaintiff was acting aggressively, giving rise to Defendant Smith’s belief that
28   Officer Pajita’s safety was immediately at stake. (Doc. No. 33-1 at 20–23.) However, “[a]

                                                  10
                                                                               3:17-cv-00600-H-WVG
 1   simple statement by an officer that he fears for his safety or the safety of others is not
 2   enough; there must be objective factors to justify such a concern.” Deorle v. Rutherford,
 3   272 F.3d 1272, 1281 (9th Cir. 2001). Throughout the encounter, Plaintiff was using
 4   profanities and raising his voice both towards the Officers and Flores. (Smith BWC at
 5   6:40–6:50.) To demonstrate the immediacy of the threat that Plaintiff posed, Defendant
 6   Smith provides still frames from Officer Pajita’s body-worn camera allegedly showing
 7   that Plaintiff had his hand balled in a fist and was moving it in the direction of Officer
 8   Pajita. (Doc. Nos. 33-1 at 22; 37-2.) Given the factual disputes, whether Defendant
 9   Smith’s actions were objectively reasonable given the circumstances is a question for the
10   jury. See Liston, 120 F.3d at 976 n. 10.
11         The third factor is “whether the suspect was actively resisting arrest or attempting
12   to evade arrest by flight.” Miller, 340 F.3d at 964. Defendant Smith contends that
13   Plaintiff was actively resisting arrest by failing to comply with the Officer’s commands
14   and by jerking his hand away from Defendant Smith. (Doc. No. 33-1 at 22.) However,
15   when Defendant Smith instructed Plaintiff to step into the hallway, he did so. (Smith
16   BWC at 6:44-6:49.) The Officers’ subsequent commands were concurrent with the
17   altercation, and it is unclear whether Plaintiff would have had opportunity to comply
18   before Defendant Smith’s use of force began. (Id. at 6:49–7:00.) Further, mere
19   noncompliance is considered to be passive resistance, which the Ninth Circuit has
20   repeatedly held may not be met with significant force. See e.g., Young, 655 F.3d at 1165;
21   Glenn, 673 F.3d at 875.
22         Nonetheless, Plaintiff’s actions may have risen to a level of active resistance when
23   he pulled his arm away from Defendant Smith towards Officer Pajita. (Pajita BWC at
24   3:11–3:12.) SDPD Procedure 1.04 defines “active resistance” as “behavior that consists
25   of a refusal to comply with verbal commands and conveys a threat to the officer or
26   another person, or consists of physical opposition to attempts of control by the officer.”
27   (Doc. No. 33-9 at 3.) Plaintiff may not have had opportunity to comply with verbal
28   commands before acting in a manner that the Officers categorize as threatening.

                                                 11
                                                                             3:17-cv-00600-H-WVG
 1   However, Plaintiff may have engaged in “active resistance” under the latter portion of
 2   this definition when he physically opposed the Officers’ control by pulling his arm away
 3   from Defendant Smith and in the subsequent struggle with Officer Pajita.
 4         The Court also looks to other factors that are relevant here in the totality of the
 5   circumstances. See Gravelet-Blondin, 728 F.3d at 1092. “[T]he absence of a warning of
 6   the imminent use of force, when giving such a warning is plausible, weighs in favor of
 7   finding a constitutional violation.” Id. Here, there was no warning provided by Defendant
 8   Smith, but it is a factual inquiry as to whether any warning would have been plausible.
 9   Additionally, it is relevant if an officer could have used less forceful means, “although
10   the government need not show in every case that it attempted less forceful means of
11   apprehension before applying the force that is challenged.” Miller, 340 F.3d at 966.
12   Again, it is unclear here as to whether any less forceful means would have been feasible
13   for Defendant Smith given the circumstances. Because the altercation quickly escalated
14   over the span of less than 20 seconds, Defendant Smith may not have been able to either
15   warn Plaintiff or use less forceful means.
16                3.    Balancing
17         The Court must “balance the gravity of the intrusion on the individual against the
18   government’s need for that intrusion to determine whether it was constitutionally
19   reasonable.” Miller, 340 F.3d at 964. Here, the intrusion consists of the use of
20   intermediate force resulting in Plaintiff’s head injury. The government’s need is based on
21   Defendant Smith’s belief that Plaintiff posed an immediate threat to Officer Pajita and
22   Plaintiff’s active resistance in a domestic violence situation. Still remaining in this case
23   are genuine issues of material fact, which the Court may not resolve in favor of
24   Defendant Smith. See Tolan, 134 S.Ct. at 1866. Therefore, taking the evidence in the
25   light most favorable to Plaintiff, questions of fact remain for the jury to resolve. See
26   Gravelet-Blondin, 728 F.3d at 1092. Accordingly, summary judgment in favor of
27   Defendant Smith on this prong of the test for qualified immunity is inappropriate. See
28   Vos v. City of Newport Beach, 892 F.3d 1024, 1034 (9th Cir. 2018).

                                                  12
                                                                               3:17-cv-00600-H-WVG
 1          B.      Whether Plaintiff’s Constitutional Right Was Clearly Established
 2          Defendant Smith argues that even if his conduct was not constitutionally
 3   reasonable, he is still not liable under the qualified immunity doctrine because Plaintiff’s
 4   right was not clearly established at the time of the conduct at issue. (Doc. No. 33-1 at 24.)
 5   In contrast, Plaintiff argues that his rights on November 24, 2016 were clearly established
 6   by the Ninth Circuit in Young; Blankenhorn v. City of Orange, 485 F.3d 463 (9th Cir.
 7   2007); and England v. Las Vegas Metro. Police Dep’t, 473 Fed. Appx. 538 (9th Cir.
 8   2012) (unpublished). 4 (Doc. No. 42. at 19.) The Court concludes that triable issues of fact
 9   remain and denies Defendant Smith qualified immunity.
10          Under the second prong of the test for qualified immunity, the Court must
11   determine whether Plaintiff’s right against excessive force “was clearly established at the
12   time of the officer’s alleged misconduct.” S.B. v. Cty. of San Diego, 864 F.3d 1010, 1015
13   (9th Cir. 2017) (quoting C.V., 823 F.3d at 1255). “An officer cannot be said to have
14   violated a clearly established right unless the right’s contours were sufficiently definite
15   that any reasonable official in the defendant’s shoes would have understood that he was
16   violating it.” Kisela, 138 S.Ct. at 1153 (quoting Plumhoff v. Rickard, 134 S.Ct. 2012,
17   2023 (2014)). To find that the law is clearly established, the Ninth Circuit does “not
18   require a case directly on point, but existing precedent must have placed the statutory or
19   constitutional question beyond debate.” S.B., 864 F.3d at 1015 (quoting Mullenix v.
20   Luna, 136 S.Ct. 305, 308 (2015)) (internal quotation marks omitted). “The Supreme
21   Court has explained that, ‘officials can still be on notice that their conduct violates
22   established law even in novel factual circumstances,’ and has rejected, ‘a requirement
23   that previous cases be fundamentally similar’ to the facts at issue in a suit.” Young, 655
24
     4
25    England is an unpublished decision and therefore not binding. See Ninth Circuit Rule 36-3. However,
     “unpublished opinions can be considered in determining whether the law was clearly established,”
26   Hopkins v. Bonvicino, 573 F.3d 752, 775 (9th Cir. 2009) (quoting Bahrampour v. Lampert, 356 F.3d
     969, 977 (9th Cir. 2004)) (internal quotation marks omitted). Nevertheless, “it will be a rare instance in
27   which, absent any published opinions on point or overwhelming obviousness of illegality, we can
28   conclude that the law was clearly established on the basis of unpublished decisions only.” Sorrels v.
     McKee, 290 F.3d 965, 971 (9th Cir. 2002).

                                                        13
                                                                                          3:17-cv-00600-H-WVG
 1   F.3d at 1167 (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)).
 2         Here, although there is no case precisely on point, “the relevant inquiry is whether
 3   the state of the law at the time of the official conduct complained of was such as to give
 4   the defendants ‘fair warning’ that their conduct was unconstitutional—that a fair
 5   application of well-established legal principles would warrant such a conclusion.” Id. At
 6   the time of this incident, “the law was clearly established that, as a general matter, police
 7   use of force must be carefully calibrated to respond to the particulars of a case, including
 8   the wrongdoing at issue, the safety threat posed by the suspect, and the risk of flight.”
 9   C.B. v. City of Sonora, 769 F.3d 1005, 1030 (9th Cir. 2014) (citing Graham, 490 U.S. at
10   396). In Blankenhorn, the Ninth Circuit stated that the Court “need look no further than
11   Graham’s holding that force is only justified when there is a need for force.”
12   Blankenhorn, 485 F.3d at 481.
13         The relevant question is whether Defendant Smith’s use of force was excessive. A
14   number of factual ambiguities remain in this case and preclude summary judgment.
15   Avina, 681 F.3d at 1130. For example, Defendant Smith alleges that his use of force was
16   motivated by a fear for Officer Pajita’s safety. (Doc. No. 33-1 at 20–23.) However, the
17   reasonableness of that fear is a factual inquiry relevant in determining whether Defendant
18   Smith’s use of force was excessive. See Graham, 490 U.S. at 397. Additionally, the
19   factual issue of whether Plaintiff was actively resisting the Officers remains. The officers
20   in Young and Blankenhorn were denied qualified immunity in part because the suspects
21   in those cases only engaged in passive resistance by failing to comply with the officers’
22   commands. See Young, 655 F.3d at 1168; Blankenhorn, 485 F.3d at 479. Here, Plaintiff
23   complied with Defendant Smith’s commands to back out of the apartment, and factual
24   inquiries remain as to whether he had sufficient opportunity to comply with the other
25   commands or if his arm movement warranted the force applied.
26         Viewing the facts in a light most favorable to Plaintiff, Tolan, 134 S.Ct. at 1866,
27   there is a remaining triable issue of fact as to whether Plaintiff’s rights were clearly
28   established because that inquiry hinges on whether Defendant Smith’s use of force under

                                                  14
                                                                                3:17-cv-00600-H-WVG
 1   these circumstances was excessive. Accordingly, the Court declines to extend qualified
 2   immunity to Defendant Smith.
 3         C.     Punitive Damages
 4         In Plaintiff’s complaint, he asks for punitive damages for the alleged § 1983
 5   violation. (Doc. No. 1 ¶ 32.) Defendant Smith argues that punitive damages are not
 6   available here because there is no evidence showing that Defendant was motivated by
 7   evil intent or reckless indifference to the federally protected rights of others. (Doc. No.
 8   33-1 at 26.) Plaintiff argues that punitive damages are available because a jury could find
 9   that Defendant Smith acted with reckless indifference or oppressively towards Plaintiff’s
10   rights. (Doc. No. 42 at 20.) The Court denies summary judgment on the issue of punitive
11   damages because genuine issues of material fact remain as to whether Defendant Smith
12   acted with reckless indifference.
13         The Supreme Court has relied on common law tort liability to hold that “a jury
14   may be permitted to assess punitive damages in an action under § 1983 when the
15   defendant’s conduct is shown to be motivated by evil motive or intent, or when it
16   involves reckless or callous indifference to the federally protected rights of others.”
17   Smith v. Wade, 461 U.S. 30, 56 (1983). Subsequently, the Ninth Circuit has repeatedly
18   emphasized that this standard does not require actual malicious conduct, but rather,
19   permits punitive damages in instances of reckless or callous indifference to the
20   constitutional rights of a defendant. See Binkovich v. Barthelemy, 672 F. App’x 648,
21   650–51 (9th Cir. 2016); Dang v. Cross, 422 F.3d 800, 807; Davis v. Mason Cty., 927
22   F.2d 1473, 1485 (9th Cir. 1991).
23         Factual issues remain as to whether Defendant Smith’s use of force was excessive
24   under the circumstances. For the same reasons, factual issues remain as to whether
25   Defendant Smith’s conduct rose to a level of reckless indifference. Accordingly, the
26   Court denies Defendant Smith’s motion for summary judgment on the issue of punitive
27   damages.
28   ///

                                                 15
                                                                              3:17-cv-00600-H-WVG
 1                                 CONCLUSION
 2        For the foregoing reasons, the Court denies Defendant Smith’s motion for
 3   summary judgment.
 4        IT IS SO ORDERED.
 5   DATED: October 30, 2018
 6
                                           MARILYN L. HUFF, District Judge
 7                                         UNITED STATES DISTRICT COURT
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          16
                                                                   3:17-cv-00600-H-WVG
